Case 5:16-cr-50041-TLB Document 83 Filed 12/02/20 Page 1 of 6 PagelD #: 839

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:16-CR-50041-TLB-1
JOHNATHAN SANSONETTI DEFENDANT

OPINION AND ORDER

Currently before the Court is Defendant Johnathan Sansonetti’s pro se Motion for
Compassionate Release (Doc. 74). The Court directed the Government to file a
response, and the Government did so. See Doc. 79. Mr. Sansonetti filed a Reply and
two supplements (Docs. 80, 81, 82). Now that the Motion is ripe and having reviewed all
of these filings, the Court finds that Mr. Sansonetti’s Motion should be DENIED for the
reasons explained below.

|. BACKGROUND

On August 16, 2017, Mr. Sansonetti was sentenced after pleading guilty to one
count of possession with the intent to distribute a controlled substance, namely more than
500 grams of a mixture or substance that contained methamphetamine. The Court
sentenced Mr. Sansonetti to a 188-month term of imprisonment, a 5-year term of
supervised release, a $25,000 fine, and a $100 special assessment (Doc. 56). This
sentence was below the original Guideline sentencing range of 324 to 405 months, which
was calculated based on the significant quantity of methamphetamine (12.24 kilograms
of actual methamphetamine) for which Mr. Sansonetti was held responsible. See Doc.

42, 1] 33-44, 78.
Case 5:16-cr-50041-TLB Document 83 Filed 12/02/20 Page 2 of 6 PagelD #: 840

Mr. Sansonetti is currently incarcerated at Lompoc FCI with a projected release
date of December 27, 2029. See Fed. Bureau of Prisons, Inmates, https:/Awww.bop.gov
finmateloc/ (last accessed Nov. 30, 2020). He has served approximately 52 months of
his original sentence but now moves for compassionate release under 18 U.S.C.
§ 3582(c}(1} due to his pulmonary fibrosis and asthma on the grounds that he is at a
higher risk of a severe infection of COVID-19. The medical records tendered by the
Government show that Mr. Sansonetti, who is presently 30 years old, does indeed have
asthma and previously tested positive for COVID-19 in May 2020. See Doc. 79-4, p. 6.

ll. LEGAL STANDARD

The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction
directly from the sentencing court “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i).__ If
one of these threshold requirements is satisfied, the court may grant a defendant's motion
for a reduction in sentence “after considering factors set forth in section 3553(a) to the
extent that they are applicable, if it finds that . . . extraordinary and compelling reasons
warrant such a reduction . .. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c}(1)(A)(i). Thus,
the Court looks to the Sentencing Commission’s policy statement in the United States
Sentencing Guidelines (“USSG”) as a starting point in determining what constitutes
“extraordinary and compelling reasons” under § 3582(c)(1)(A){i). Application Note

1(A)(ii)(1) of USSG § 1B1.13 indicates that the medical condition of the defendant may
Case 5:16-cr-50041-TLB Document 83 Filed 12/02/20 Page 3 of 6 PagelD #: 841

provide extraordinary and compelling reasons if the defendant is “suffering from a serious
physical or medical condition . . . that substantially diminishes the ability of the defendant
to provide self-care within the environment of a correctional facility and from which he or
she is not expected to recover.” Although the Sentencing Commission has not updated
nor adopted a new policy statement since the FSA was enacted, the policy statement
nonetheless provides guidance as: to what constitutes extraordinary and compelling
reasons for the purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v.
Schmitt, 2020 WL 96904, at *3 (N.D. lowa Jan. 8, 2020).
lll. DISCUSSION
A. Exhaustion of Remedies

The Court's ability to rule on Mr. Sansonetti’s Motion is dependent on whether he:
(1) fully exhausted his administrative right to appeal the BOP’s failure to bring a motion
for early release or (2) allowed 30 days to lapse since the warden received his request
for early release, whichever event is sooner. 18 U.S.C. § 3582(c)(1})(A)(i). Mr. Sansonetti
presents proof that he requested compassionate release from his warden on May 30,
2020. (Doc. 74, p. 11). The Government concedes that Mr. Sansonetti has exhausted
his administrative remedies. Therefore, since Mr. Sansonetti petitioned his warden for
early release on May 30 and because more than 30 days have lapsed since then, the
Court finds that Mr. Sansonetti has satisfied the exhaustion requirement set forth at 18
U.S.C. § 3582(c)(1)(A)(i).

B. Extraordinary and Compelling Circumstances
Since Mr. Sansonetti has already recovered from a COVID-19 infection, his

argument for compassionate release relies upon his ongoing risk of reinfection of COVID-
Case 5:16-cr-50041-TLB Document 83 Filed 12/02/20 Page 4 of 6 PagelD #: 842

19 and the alleged deterioration of his physical condition following his COVID-19 infection.
Unfortunately, there is little evidence to support either of these contentions. As to Mr.
Sansonetti’s risk of reinfection, that risk is speculative. The Centers for Disease Control
and Prevention (“CDC”) website states that “[cJases of reinfection with COVID-19 have
been reported, but remain rare.” Ctrs. for Disease Control and Prevention, Reinfection
with COVID-19, https:/Awww.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html
(last accessed Nov. 30, 2020). In short, there is little basis for the Court to conclude that
Mr. Sansonetti faces any risk of reinfection. Other courts have agreed that the risk of
COVID-19 reinfection does not, by itself, qualify as an extraordinary and compelling
reason justifying compassionate release. United States v. Molley, 2020 WL 3498482, at
*2-3 (W.D. Wash. June 29, 2020) (“That possibility [of reinfection] is not the same as the
concrete and serious threat that infection poses to at-risk inmates, and it is not an
extraordinary and compelling reason to release Molley from prison.”); but see United
States v. Hanson, 2020 WL 3605845, at *4 (D. Or. July 2, 2020) (noting that a prior
infection of COVID-19 may not necessarily confer immunity). In the Court's view, at this
time, the risk to Mr. Sansonetti posed by a potential reinfection is too speculative to
constitute an extraordinary and compelling reason for compassionate release.'

Similarly, Mr. Sansonetti has failed to demonstrate that his physical condition
following his COVID-19 infection prevents him from providing self-care within the

correctional facility. Mr. Sansonetti argues that his asthma and pulmonary fibrosis were

 

1 The Court's decision on this score is based upon the present scientific uncertainty
regarding the risks of reinfection. Should that uncertainty be resolved and the risk
become more apparent, the Court may reevaluate whether that risk constitutes an
extraordinary and compelling reason to release inmates from prison.

4
Case 5:16-cr-50041-TLB Document 83 _ Filed 12/02/20 Page 5 of 6 PagelD #: 843

exacerbated by his COVID-19 infection, and his medical records indicate that he
requested a chest x-ray and a pulmonary function test (Doc. 79-4, p. 30), but there is no
evidence that Mr. Sansoneiti’s medical conditions have deteriorated to the point that he
is unable to provide self-care within the correctional facility. Accordingly, the Court
concludes that Mr. Sansonetti has failed to show an extraordinary and compelling basis
for a reduction of his sentence.
C. Section 3553(a) Factors

Even if Mr. Sansonetti were able to demonstrate extraordinary and compelling
reasons for his release, he is not a suitable candidate for early release considering the
Section 3553(a) factors. Section 3582(c)(1) requires the court to consider the factors set
forth in 18 U.S.C. § 3553(a) before granting a motion for compassionate release. The
circumstances of this case include the fact that Mr. Sansonetti was originally sentenced
to 188 months’ imprisonment, a downward variance from his Guideline range of 324 to
405 months. Further, counting from the date of his original arrest, it appears that Mr.
Sansonetti has now served approximately 29% (52 months) of his original 188-month
sentence of imprisonment. In the Court’s view, this amount of time is insufficient to reflect
the seriousness of his offense conduct, to promote respect for the law, and to afford
adequate deterrence to those who would seek to engage in similar criminal activities.
Additionally, allowing Mr. Sansonetti to complete his prison sentence in 52 months would
create a significant disparity with other defendants who have been held responsible for
similarly large quantities of methamphetamine. In sum, after considering and weighing
all of the Section 3553(a) factors, the Court continues to find that a sentence of 188

months is just and fair under the totality of the circumstances.
Case 5:16-cr-50041-TLB Document 83 Filed 12/02/20 Page 6 of 6 PagelD #: 844

For these reasons, even assuming Mr. Sansonetti has demonstrated extraordinary
and compelling medical reasons justifying a reduction of his sentence, the Court finds
that the Section 3553(a) factors do not justify compassionate release of Mr. Sansonetti.

IV. CONCLUSION

IT IS THERFORE ORDERED that Johnathan Sansonetti’s pro se Motion for

Compassionate Release (Doc. 74) is DENIED.

IT IS SO ORDERED on this A day of December,

  
 

 

_Z7 TIMOTHY LBBOOKs
& UNITES TES DISTRICT JUDGE

 

2 To the extent Mr. Sansonetti asks to serve the remainder of his sentence in home
confinement, the FSA gives only the BOP—not the Court—the power to decide where
Mr. Sansonetti serves his sentence. See 18 U.S.C. §§ 3624(c)(4), 3621(b).
